Citation Nr: 1741843	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  09-32 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for hemorrhoids prior to July 20, 2016, and in excess of 20 percent from July 20, 2016.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and D.N.


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1990 to March 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran was provided a Board hearing in January 2011 and a transcript of the hearing is of record.  This hearing was before a now-retired judge.  In July 2014 correspondence, the Veteran was given the opportunity to request another hearing and notified that if he did not provide a response in 30 days, it would be assumed that he did not want another hearing. The Veteran did not respond and the Board has proceeded with the claim.

The claim was brought before the Board in May 2011, September 2014, and April 2017, and was remanded for further development. 


FINDINGS OF FACT

1.  Prior to July 20, 2016, the Veteran's hemorrhoids did not arise to the level of being large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences, or persistent bleeding with secondary anemia, or with fissures. 

2.  From July 20, 2016, the Veteran has received the maximum schedular rating for hemorrhoids. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids prior to July 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

2.  The criteria for a rating in excess of 20 percent for hemorrhoids from July 20, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.114, Diagnostic Code 7336 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria 

The Board notes that it has reviewed all of the evidence in the Veteran's record, with an emphasis on the evidence that is relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Increased Rating 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his/her ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Additionally, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet.  App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated for his hemorrhoids under Diagnostic Code (DC) 7336 for external and internal hemorrhoids. 

Under Diagnostic Code 7336, a non-compensable rating is given for mild or moderate internal or external hemorrhoids.  Large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences, are rated 10 percent disabling, and hemorrhoids with persistent bleeding and with secondary anemia, or with fissures, are rated 20 percent disabling.  38 C.F.R. § 4.114, DC 7336.

Prior to July 20, 2016

The Veteran has been provided with a non-compensable rating for the period on appeal prior to July 20, 2016 under Diagnostic Code (DC) 7336. 

In May 2007, the Veteran was given a VA examination.  The Veteran reported anal itching, burning, constipation, pain, and persistent bleeding.  The Veteran also reported mild fecal leakage on occasion.  The examiner noted a presence of external hemorrhoids but no presence of thrombosis, no bleeding, and no fissures. The examiner further noted no evidence of excessive redundant tissue, no fistula present, no anal or rectal stricture, no rectal prolapse, and no sphincter impairment. 

In June 2009, the Veteran was provided another VA examination.  The Veteran complained of hemorrhoids that initially had been the size of golf balls with pain and bleeding several times a week.  However, the Veteran reported that the hemorrhoids currently had much less swelling, but more bleeding, with profuse bright red blood several times per week associated with sharp and throbbing pain.  The Veteran further complained of constipation and occasional fecal leakage after the use of medication.  The examiner found that the Veteran's hemorrhoids were small and reducible.  There was no evidence of prolapse, thrombosis, bleeding, fissures, or excessive redundant tissue.  The examiner further noted there was no rectal stricture present or sphincter impairment.  The examiner stated the Veteran did have increased absenteeism from work, and his work was affected due to pain.  The examiner then noted the hemorrhoid's effects on the Veteran's daily activities were moderate. 

On VA examination in June 2011, the Veteran reported current symptoms of anal itching, burning, diarrhea, difficulty passing stool, pain, and swelling.  He stated that he had a history of frequent bleeding from hemorrhoids, but denied a history of thrombosis.  He indicated that his hemorrhoids recurred 4 or more times per year without thrombosis.  Examination revealed external hemorrhoids that were 2 cm by 1 cm, with no evidence of thrombosis, bleeding, fissures, excessive redundant tissue, anorectal fistula, anal or rectal stricture, sphincter impairment, or rectal prolapse.  The Veteran reported being self-employed and having lost work in the past 12 months due to pain and rectal bleeding.  The examiner noted that the Veteran could not work out in the field when he was in pain.          

The Veteran received another VA examination in November 2014.  The Veteran reported that his entire rectal area swelled up and turned inside out once a week and that he experienced a lot of bleeding.  The Veteran reported he bled almost daily and had not seen doctors for his hemorrhoid disability in a long time.  The Veteran further stated he maintained a steady job and was able to handle his daily tasks, such as cleaning his house, cooking, shopping , driving and working out.  The VA examiner provided a diagnosis of no objective evidence of internal or external hemorrhoid and no current objective evidence of residual internal or external hemorrhoid.  The VA examiner found the Veteran's rectal/anal area to be normal with no external hemorrhoids, anal fissures, or other abnormalities.  The examiner further noted there was no redundant tissue, no fissure, or rectal bleeding upon visual inspection.  There was additionally no tenderness or rectal leakage of blood or bowel movement, and his sphincter tone was normal.  Lastly, the examiner opined that the Veteran's claimed hemorrhoid condition less likely than not (50 percent probability) impacted his daily activities.  The examiner rationalized there was no flare up documented since 2009.  There were no documented complaints since 2009, and the Veteran's 2013 colonoscopy showed no evidence of hemorrhoids, fissures, or bleeding.  The examiner further stated there was no rectal tenderness, and his hemoglobin/hematocrit pattern was normal stable.  The examiner then stated there was nothing in the Veteran's records that supported that the Veteran's hemorrhoids interfered with his daily activities. 

In July 2016, the Veteran was provided another VA examination.  The VA examiner noted the symptoms related to the Veteran's hemorrhoids diagnosis were large or thrombotic hemorrhoids that were irreducible, with excessive redundant tissue, evidencing frequent recurrences with persistent bleeding.  On examination, the examiner found large external hemorrhoids and irreducible external hemorrhoids, but no fecal leakage or bleeding at the time of examination.  The examiner noted the hemorrhoids affected the Veteran's ability to work due to pain and bleedings. 

In an April 2017 VA addendum opinion, the examiner determined that there was no evidence in the Veteran's medical records of any fecal leakage.  The Veteran did report that he had leakage of blood under his clothing a few times per month.  However, the examiner was unable to comment on the June 2009 VA examination because he found no evidence of fecal leakage.  The Veteran was noted to not require wearing absorbent pad for occasional blood leakage, but the examiner reiterated that there was no evidence for fecal leakage.  The Veteran was noted to have had to miss work at times for symptoms, but there were otherwise no effects on his work.  

As mentioned above, under 38 C.F.R. § 4.114 Diagnostic Code 7336, a rating of 10 percent can be granted if there are large or thrombotic hemorrhoids, irreducible, with excessive redundant tissue, evidencing frequent recurrences and a 20 percent is granted if there are hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.  The Board finds that the medical evidence prior to July 20, 2016 does not warrant a grant of a compensable rating. 

In all of the examinations prior to July 2016, the Veteran's hemorrhoids were never large or thrombotic or irreducible with excessive tissue.  The Veteran was not found to have hemorrhoids with persistent bleeding with secondary anemia or with fissures.  Additionally, there was no evidence of redundant tissue, anal fissures, rectal prolapse, or fecal or blood leakage.  Further, the Veteran's symptoms were often referred to as mild or moderate prior to July 2016. 

The Board also acknowledges the Veteran's lay statements and testimony that his hemorrhoids have been a consistent problem with bleeding, golf ball size hemorrhoid flare-ups, and pain.  The Board recognizes that the Veteran is competent to report his symptoms, such as rectal bleeding and pain.  See Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, ultimately, the Board must weigh all of the credible and probative evidence and in doing so, the Board finds that the weight of the evidence is against a finding for a compensable rating prior to July 20, 2016. 

From July 20, 2016

The Board notes that the Veteran's 20 percent rating from July 20, 2016 is the maximum rating available under the schedular criteria, and therefore, a higher rating is not warranted. 

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1).

Here, the evidence of record shows the Veteran's hemorrhoids have manifested to itching, pain, moderate discomfort, large external hemorrhoids that are not reducible and frequent bleeding.  These symptoms are all considered under the assigned ratings.  Therefore, referral for extraschedular consideration is not warranted.

In light of the foregoing, the Board concludes that the preponderance of evidence is against the claim and the benefit of the doubt doctrine is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).  


ORDER

Entitlement to a compensable rating prior to July 20, 2016 for hemorrhoids is denied. 

Entitlement to a rating in excess of 20 percent from July 20, 2016 for hemorrhoids is denied. 


____________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


